 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9

10   RICHARD BELL; JEWEL SHEPPARD;                     Case No.: 3:10-cv-00444-RCJ-WGC
     ROBERT KELLEY and SALLY KELLEY;
11   MICHAEL F. MCKEON; NIGEL
     RUDLIN; SHANE SNYDER; and                         ORDER TO EXPUNGE NOTICE
12   DIMITRITSA TOMORMANOVA,                           OF LIS PENDENS

13                         Plaintiffs,
14   v.

15   RECONSTRUCT COMPANY, N.A.;
     BANK OF AMERICA; COUNTRYWIDE
16   HOMES LOANS; MORTGAGE
     INVESTOR’S GROUP; DIABLO
17   FUNDING GROUP; and PARAGON
18   HOME LENDING, LLC, et al.,

19                           Defendants.

20
            Caliber Home Loans, Inc. (hereinafter “Caliber”), moved this Court for an Order
21
     expunging a Notice of Lis Pendens, filed by Plaintiff, Dimitritza Toromanova (hereinafter
22

23   “Toromanova”) and subsequently recorded with the Clark County Recorder’s Office as

24   instrument number 201007090002181. The Notice of Lis Pendens was recorded against real

25   property commonly known as 4174 Jacqueline Way, Las Vegas, NV 89115 (APN: 140-06-718-
26
     012) (hereinafter the “Property’). Caliber filed its Motion on October 23, 2019, and more than 14
27
     days have passed without any party opposing Caliber’s Motion.
28

                                                 1
 1   Pursuant to NRS 14.015(3):
 2                   3. In addition to the matters enumerated in subsection 2, the party who recorded
 3          the notice must establish to the satisfaction of the court either:
                     (a) That the party who recorded the notice is likely to prevail in the action; or
 4                   (b) That the party who recorded the notice has a fair chance of success on the
            merits in the action and the injury described in paragraph (d) of subsection 2 would be
 5          sufficiently serious that the hardship on him or her in the event of a transfer would be
            greater than the hardship on the defendant resulting from the notice of pendency,
 6
                     and that if the party who recorded the notice prevails he or she will be entitled to
 7          relief affecting the title or possession of the real property.

 8   Because this action has been dismissed, and the case terminated on August 3, 2012, it is

 9   established that Toromanova cannot prevail in this action. Moreover, no timely opposition to
10
     Caliber’s Motion has been filed.
11
            Accordingly, for good cause shown,
12
            IT IS HEREBY ORDERED that Caliber’s Motion to Expunge Lis Pendens [ECF No. 88]
13
     is GRANTED; and
14

15          IT IS FURTHER ORDERED that the Notice of Lis Pendens, filed by Plaintiff, Dimitritza

16   Toromanova, and subsequently recorded with the Clark County Recorder’s Office as instrument
17   number 201007090002181 is CANCELLED and the Office of Clark County Recorder’s Office
18
     shall EXPUNGE the Notice of Lis Pendens from the records of the Clark County Recorder; and
19

20

21

22

23

24

25

26

27

28

                                                  2
 1          IT IS FURTHER ORDERED that a copy of this Order may be recorded by the Office
 2   of the Clark County Recorder in the applicable chain of title for the above referenced Property.
 3
            IT IS SO ORDERED this 12th day of December, 2019.
 4

 5
                                                  _____________________________________
 6

 7                                                UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  3
